Citation Nr: 0823254	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a left eye disorder.  

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied entitlement to service connection for 
a left eye disorder, tinnitus, and sinusitis.  

In a decision promulgated in July 2005, the Board denied 
service connection for a left eye disorder, tinnitus, and 
sinusitis, thereby affirming the RO's January 2002 decision.  
The veteran appealed the Board's July 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

In a March 2007 Memorandum Decision, the CAVC affirmed in 
part, and vacated in part, the Board's July 2005 decision.  
Specifically, the CAVC vacated the portion of the Board's 
July 2005 decision pertaining to the veteran's claims of 
service connection for a left eye disorder and tinnitus; and 
remanded those matters for further consideration by the 
Board.  The CAVC affirmed the Board's July 2005 decision as 
to the veteran's claim of service connection for sinusitis.  
As such, the Board does not currently have jurisdiction over 
the issue of service connection for sinusitis.

Pursuant to the CAVC's instructions, the Board remanded the 
claims of service connection for tinnitus and service 
connection for a left eye disorder to the RO, via the Appeals 
Management Center (AMC), in Washington, DC to afford the 
veteran additional VA examinations to ascertain the likely 
etiology of the current left eye disorder and claimed 
tinnitus.  

Before the case was returned to the Board for further 
appellate review, the AMC issued a rating decision in March 
2008 that granted service connection for bilateral tinnitus, 
and assigned a 10 percent rating.  The grant of service 
connection for tinnitus represents a full grant of benefits 
on appeal as to that issue, and therefore it is no longer in 
appellate status or before the Board at this time.  The 
veteran, however, has expressed disagreement with the 
assignment of a single 10 percent rating for the service-
connected bilateral tinnitus, asserting that two separate 
awards of 10 percent should be assigned.  Therefore, the 
issue of entitlement to an initial rating in excess of 10 
percent for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Regarding the remaining issue on appeal, the AMC completed 
the requested development, and subsequently issued a 
supplemental statement of the case (SSOC) in March 2008 that 
confirmed and continued the prior denial of service 
connection for a left eye disorder.  


FINDINGS OF FACT

1.  A pre-existing left eye amblyopia (lazy eye) was noted at 
the time of entry into service; this is not disputed.  

2.  The competent medical evidence of record establishes that 
the pre-existing left eye amblyopia did not increase in 
severity during service beyond the natural progression of the 
disability.  

3.  The veteran incurred a left retinal detachment in 1969, 
approximately five years after discharge from service; and 
the medical evidence of record does not establish that the 
retinal detachment was related to any incident of service.

4.  The veteran has current bilateral cataracts that are not 
of service origin and are not otherwise related to any 
incident of service.


CONCLUSION OF LAW

The pre-existing amblyopia was not aggravated during service 
and no current left eye disorder was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2001.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Additional letters were sent to the veteran in June 2003 and 
May 2004 that further explained the notice and duty to assist 
regulations.

After the case was remanded back to the RO (via the AMC) in 
August 2007, the AMC sent another, duty to assist letter to 
the veteran that specifically explained how VA assigns 
disability ratings and effective dates, in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
notification letter was issued after the initial rating 
decision, there is no prejudice to the veteran because the 
claim was readjudicated in a March 2008 supplemental 
statement of the case, and, importantly, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has submitted volumes of correspondence in support of 
his claims, most of which is duplicative, and a mere 
reiteration, of the same statements submitted at the time his 
claim was initially filed.  Some of the more recent 
correspondence was submitted directly to the Board without a 
waiver of Agency of Original Jurisdiction (AOJ) review of 
such evidence.  Such a waiver is not necessary, however, in 
order for the Board to proceed without prejudice to the 
veteran given that all of the recent correspondence submitted 
directly to the Board in support of the veteran's claim is 
essentially duplicative of previously submitted 
correspondence.  In essence, the veteran maintains that the 
U.S. Army is responsible for his left eye amblyopia and other 
deficits because he should not have been allowed to enlist in 
the Army with his pre-existing condition that was documented 
at entry into service.  The veteran also insists that he was 
used as a scapegoat by President Nixon's administration to 
cover up the Watergate scandal, and somehow this has ruined 
his life.  The VA has absolutely no authority to address the 
merits of that claim, as it is out of the purview of Veterans 
Benefits law and regulation.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a left eye 
disability.  In essence, the veteran maintains that his pre-
existing left eye amblyopia should have prevented him from 
being retained by the U.S. Army.  The veteran further 
maintains that his left eye condition should be service 
connected simply because the Army knew about the condition at 
the time he entered service, and a nurse told him, prior to 
his 1969 retinal detachment surgery "it is service 
connected."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In cases where a condition is properly found to have 
preexisted service, the Board, in considering the pertinent 
statutory and regulatory framework governing the presumption 
of aggravation, must determine: (1) Whether there was a 
worsening of the disorder during service; and (2) if so, 
whether there was clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

According to the competent medical evidence of record, as 
explained in detail hereinbelow, none of the veteran's left 
eye conditions/disorders began during service or are 
otherwise related to service, and the veteran's pre-existing 
amblyopia/lazy eye did not increase in severity during 
service beyond the natural progression of the disorder.  

The service medical records show that the veteran entered 
service with eye vision of 20/20 in the right eye and 20/200 
(correctable to 20/30-1) in the left eye according to an 
examination report dated January 11, 1962.  A March 1962 
Spectacle Order Form noted that the veteran was blind in the 
left eye, and requested a case hardened lens for the 
protection of the veteran's remaining good eye.  At 
separation, his left eye vision was 20/400 and left eye 
defective vision was noted.

A November 1966 handwritten note from a private doctor 
indicated that the veteran had mild strabismus.  

The veteran has reported 1969 surgical treatment of a 
detached left retina at the Los Angeles VA Medical Center 
(VAMC).  The RO attempted to obtain medical records from the 
VAMC in West Los Angeles dated from April 1969 onward.  
Correspondence from the VAMC indicates that the veteran was 
not in their system and no medical records were available for 
him.

A cataract was detected in January 1998, and the veteran's 
visual acuity in the left eye was measured as 20/400 far and 
20/200 near.  According to a statement received in October 
2000 from Phillip Wong, a private optometrist, after the 
cataract was removed, the veteran was re-examined in January 
1999 and his best corrected vision in the left eye measured 
20/300. Before the cataract developed, best corrected left 
eye vision was 20/100, due to a vertical imbalance and 
anisometropia.  The same information was provided by Dr. Wong 
in a December 2002 statement which also noted that a retinal 
detachment had been repaired.

The report of a June 2004 VA examination constitutes 
competent medical evidence weighing against the veteran's 
claim.  The report reveals that the examiner reviewed the 
veteran's claims file.  It sets forth the pertinent medical 
history, subjective complaints, and current examination 
results.  The examiner provided diagnoses of strabismic 
amblyopia, left eye; retinal detachment, left eye, 
contributing to the severe decrease in visual acuity, patient 
had surgical repair in approximately 1969; cataracts, both 
eyes, contributing to poor visual acuity, left eye greater 
than right eye; and diplopia in all gazes when not 
suppressing due to strabismus.

The examiner explained that a patient develops amblyopia when 
the retina was not getting a clear image as a baby.  In the 
veteran's case, it was caused because his left eye was turned 
upward, which prevented a clear image from hitting his retina 
in the correct place.  Because of this, the "wiring" from his 
eye to his brain never developed properly.  This was often 
referred to as a lazy eye.  This was the cause of the 
decreased acuity in the left eye as he entered the military.  
The examiner commented that the veteran's first in-service 
physical examination showed uncorrected left eye visual 
acuity of 20/200.  His last in-service physical examination 
showed worse left eye acuity, of 20/400.  The examiner 
pointed out that by the time a patient reached the late 
teens, visual acuity would not change in the amblyopic eye.  
The veteran's visual acuity should have been measured as the 
same.  Without a detailed eye examination from that period, 
the examiner stated that he could not determine whether there 
was an actual change in acuity while the veteran served in 
the military, or if the visual acuity was not measured as 
accurately as it was in the initial examination.

A January 2007 VA treatment record shows 20/20 in the right 
eye and 10/300 in the left eye with the note of a "4+NS, 
4+CS" cataract in his left eye and a diagnosis of "dense 
cataract in his left eye with little chance of vision 
improvement secondary to amblyopia and retinal detachment 
repair."  

Also weighing against the veteran's claim is the report of an 
October 2007 VA examination.  The examiner noted that the 
veteran brought with him a report from the "Eurasia X-ray 
and Medical Laboratory" in Hong Kong dated August 15, 1969, 
that stated a "metallic foreign body is seen in the left 
orbit."  The examiner noted that a xeroxed copy of a lateral 
and frontal skull x-ray was provided; however, due to the 
poor quality of the reproduction, the examiner found it 
impossible to provide a confident interpretation.  

The examiner listed the veteran's left eye conditions as 
amblyopia, left eye, since childhood; cataract (unknown date 
of onset, but first documented in 1999 by Dr. Wong); and, 
status post retinal detachment in 1969, per the veteran's 
reported history only.  The veteran's corrected far vision in 
the left eye was 10/300.  

The examiner concluded that the etiology of the veteran's 
dense cataract of the left eye could not be determined with 
certainty; however, it could have been secondary to 
complications of retinal detachment repair, or it could be 
senile.  There was evidence on the fundus examination of the 
left eye of prior treatment that was consistent with the 
retinal detachment repair per the patient's history.  The 
diagnosis of amblyopia was by history and a review of the 
medical notes.  The examiner opined that it was not likely 
that the veteran's cataract was related to his military 
service.  Based upon the noted history, the veteran had 
amblyopia of the left eye at the time of his entrance into 
the service.  His service records were consistent with that 
diagnosis, although no specific use of the diagnosis of 
"amblyopia" was noted in the records.  Visual acuity in the 
military was measured at best 20/200 and at worst 20/400 in 
the left eye.  The examiner further indicated that there was 
no evidence that the veteran's amblyopia in the left eye 
increased in severity during military service, and there was 
no evidence that the veteran's military service aggravated 
the condition.  The examiner reiterated that the etiology of 
the retinal detachment could not be determined; however, it 
was explained that amblyopia was not a cause or otherwise 
considered a risk factor for retinal detachment.  There was 
no evidence of a pre-existing event that occurred during 
military service that pre-disposed the veteran to a left eye 
retinal detachment (that, according to the veteran, occurred 
five years after discharge from service).  Additionally, the 
examiner noted that the veteran's apparent worsening of 
visual acuity during military service could be explained 
simply by the variability of the testing, particularly given 
the fact that the difference between 20/200 and 20/400 is one 
line on many Snellen charts.  The current visual acuity 
measurement could be attributed to cataract, and the 
potential acuity meter measurement of 20/150 in the left eye 
indicating what the left eye acuity could be if the cataract 
was removed measured favorably with the left eye visual 
acuity in 1962.  

The June 2004 and October 2007 VA examination opinions are 
competent medical evidence that the veteran's strabismic 
amblyopia began prior to his service, and the veteran does 
not contend otherwise.  When viewed as a whole (including 
consideration of the veteran's service medical records), the 
record indicates that the veteran's service did not aggravate 
the pre-existing amblyopia.  The June 2004 VA examination 
report indicates that, based on the current evidence, it 
could not be determined whether there was an actual change in 
acuity during the veteran's service.  His apparent loss of 
visual acuity could be due to inaccurate examination at 
separation.  The report pointed out that by the late teens, 
visual acuity would not change in an amblyopic eye.  
Similarly, the October 2007 examiner indicated that the 
variability of testing could certainly account for the 
difference in visual acuity.  Moreover, the examiner 
explained that the change in visual acuity from 20/200 to 
20/400 did not represent aggravation of pre-existing 
amblyopia and that the current visual acuity without the 
cataract would be 20/150, comparing favorably to the 20/200 
visual acuity shown at service entrance.  

Further, with respect to any loss of visual acuity during 
active duty, refractive errors are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  That is, a refractive error of the eye is 
not considered a disease or injury within the meaning of 
applicable legislation pertaining to disability compensation 
for VA purposes, and provides no basis for service 
connection.  Id; Beno v. Principi, 3 Vet. App. 439 (1992); 
Winn v. Brown, 8 Vet. App. 510 (1996).

Finally, there is no medical evidence that the veteran 
suffered a detached retina or diplopia, or cataracts during 
service.  The service medical records are negative for such 
conditions and there is no post-service medical opinion 
linking these conditions to the veteran's service.  

The veteran alleges, in numerous letters to the RO and the 
Board, that he is due compensation simply because the Army 
accepted him for service with a pre-existing eye disorder.  
The law and regulations do not provide for service connection 
on this basis alone.  Significantly, service connection is 
not warranted for pre-existing disabilities that are not 
aggravated during service, regardless of whether the Service 
Department erred in accepting a candidate for service.  

Similarly, service connection may not be established for a 
disability unrelated to military service.  In this case, VA 
examiners have opined that there is no relationship between 
the veteran's current cataract and service, no relationship 
between the 1969 detached retina and service, and no 
relationship between a decrease in the visual acuity during 
service (if any) and the pre-existing amblyopia.  The October 
2007 examiner essentially indicated that the veteran's 
decrease in visual acuity during service, if any, was not 
significant and the pre-existing amblyopia did not increase 
in severity during service.  

There is no evidence of record, other than the appellant's 
contentions, that his current left eye disorder(s) are 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his preexisting 
amblyopia underwent an increase in severity during service, 
or whether his current cataract or status post 1969 retinal 
detachment were present during service or as a result of 
service.  As previously observed, the service medical records 
are entirely negative for findings of cataracts or retinal 
detachment.

The credibility of the veteran's testimony must be weighed 
against the other evidence of record, including the objective 
findings showing no cataracts or retinal detachment until 
several years after discharge from service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

In conclusion, there is no basis on which to grant service 
connection for a left eye disorder.  It is undisputed that 
the veteran had amblyopia/lazy eye prior to service, and 
despite the veteran's insistence on providing copies of 
numerous childhood and adult photographs illustrating a 
visible cosmetic difference between the shape of his right 
and left eyes, the fact remains that there is no medical 
evidence even suggesting that the pre-existing amblyopia 
underwent an increase in severity during service beyond the 
natural progression, or that it was related in any way to the 
post-service development of a detached retina or cataracts.  
Even if the veteran was "blind" in the left eye upon entry 
into service, the medical evidence of record does not suggest 
that he was any more "blind" at discharge.  Although the 
record reflects some decrease in visual acuity during 
service, this has been attributed to testing variability, and 
it is certainly possible that the veteran's visual acuity 
changed slightly during service simply due to the natural 
aging process.  It is well-established that visual acuity 
changes over time simply due to age, which is not considered 
a disability for VA purposes, and that is precisely why 
service connection for refractive errors are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  Furthermore, there is no 
competent medical evidence whatsoever providing a possible 
link between the post-service cataracts and retinal 
detachment to any disease, injury, or other incident of 
service.  

The preponderance of the evidence is against the claim of 
service connection for a left eye disability; there is no 
doubt to be resolved; and service connection for a left eye 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for a left eye disability is denied.  


REMAND

As noted above, the veteran disagreed with the 10 percent 
rating initially assigned for service-connected bilateral 
tinnitus in a March 2008 rating decision.  Because a timely 
notice of disagreement was filed, the RO must provide the 
veteran with a Statement of the Case (SOC) on the issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of an 
initial evaluation in excess of 10 percent for 
bilateral tinnitus.  The veteran should be 
advised that he may perfect his appeal of this 
issue by filing a Substantive Appeal within 60 
days of the issuance of the SOC, see 38 C.F.R. 
§ 20.302(b), or alternatively, within the time 
proscribed by law to perfect an appeal to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


